Citation Nr: 1013060	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-37 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of a reduction from 100 percent to 60 
percent for residuals of prostate cancer, status post 
radical prostatectomy.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 and August 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The Board 
previously remanded this case in September 2007 and April 
2008.

In January 2010, the Veteran submitted a lay statement in 
support of his claim, along with a signed waiver of RO 
review of this statement.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The evidence leading to a reduction from 100 percent to 
60 percent for residuals of prostate cancer, status post 
radical prostatectomy, showed a marked improvement in 
symptoms, with no local recurrence or metastasis at the time 
that the reduction was effectuated as of June 1, 2003.

2.  Over 60 days prior to the reduction, the Veteran was 
notified of the need for additional evidence to show that 
compensation payments should be continued at the present 
level and of his right to a hearing.

3.  The Veteran's service-connected disabilities include 
residuals of prostate cancer, evaluated as 60 percent 
disabling; type II diabetes mellitus, evaluated as 20 
percent disabling; hypertension, evaluated as 10 percent 
disabling; and erectile dysfunction, evaluated as zero 
percent disabling.

4.  The evidence of record does not establish that the 
Veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The reduction from 100 percent to 60 percent for 
residuals of prostate cancer, status post radical 
prostatectomy was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.159, 
3.344, 4.1 (2009).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The propriety of a reduction from 100 percent to 60 
percent for residuals of prostate cancer, status post 
radical prostatectomy

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several regulations applicable to 
all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. 
Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose 
a clear requirement that VA rating reductions be based upon 
a review of the entire history of the Veteran's disability.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in 
the Veteran's ability to function under the ordinary 
conditions of life and work.  See Faust v. West, 13 Vet. 
App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, a rating action proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary must be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that 
compensation payments should be continued at the present 
level and must be notified of his right to a hearing.  38 
C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients 
are to be afforded greater protections, set forth in 38 
C.F.R. § 3.344.  That section provides that rating agencies 
will handle cases affected by a change of medical findings 
or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws 
and VA regulations governing disability compensation and 
pension.  The provisions of 38 C.F.R. § 3.344(c), however, 
specify that these considerations are required for ratings 
which have continued for long periods at the same level 
(five years or more), and that for ratings in effect for 
less than five years, reduction is warranted if the evidence 
shows improvement.

Where a rating reduction was made without observance of law, 
the reduction must be vacated and the prior rating restored.  
Schafrath v. Derwinski, 1 Vet. App. at 595.

In this case, the Board preliminarily notes that the 
applicable diagnostic code is 38 C.F.R. § 4.115b, Diagnostic 
Code 7528.  Under this section, following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration 
of six months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

Under 38 C.F.R. § 4.115a, diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  
The following section provides descriptions of various 
levels of disability in each of these symptom areas.  Where 
diagnostic codes refer the decisionmaker to these specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Since 
the areas of dysfunction described below do not cover all 
symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.

In cases of renal dysfunction, a 60 percent evaluation is in 
order for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  An 80 percent 
evaluation is warranted for persistent edema and albuminuria 
with blood urea nitrogen (BUN) of 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent evaluation 
contemplates cases requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.

Cases of voiding dysfunction are rated as either urine 
leakage, frequency, or obstructed voiding.  With continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence, a maximum 60 percent 
evaluation contemplates the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  There is no basis for a 60 percent 
evaluation or higher predicated on urinary frequency or 
obstructed voiding.

In the case at hand, the Veteran was granted service 
connection for status post radical prostatectomy in an April 
2002 rating decision, with a 100 percent evaluation assigned 
as of December 2001.  VA hospital records at that time 
showed a diagnosis of invasive adenocarcinoma, stage 6, of 
the prostate gland in June 2001, and the Veteran underwent a 
radical prostatectomy in February 2002.  At that time, there 
was no VA examination report of record.  The RO noted in 
this decision that there would be a total rating for six 
months following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or another therapeutic 
procedure and that after that period, in the absence of any 
local recurrence or metastasis, the condition would be rated 
on its residuals.

In October 2002, the Veteran underwent a VA genitourinary 
examination at the Biloxi, Mississippi VA Medical Center 
(VAMC).  The examiner did note in the examination report 
that "no records are available for review at this time."  
The examiner noted that the Veteran reported "total 
incontinence since his prostatectomy" but also indicated 
that he had no urinary tract infections, renal colic, 
bladder stones, or nephritis history.  The Veteran also 
denied catheterization, dilations, post-operative drainage 
procedures, or diet therapy.  The examination revealed 
testis of less than two centimeters but a firm, normal-
appearing phallus, and a decreased sensation.  The examiner 
noted that the Veteran had a recent evaluation at the West 
Palm Beach VAMC and had a normal prostate and fossa.  In 
rendering an impression, the examiner noted that the Veteran 
was post prostatectomy, less than one year, and that he had 
followups at the West Palm Beach VAMC with prostate specific 
antigens (PSAs) and normal evaluations.

The Board has reviewed the contemporaneous VA outpatient 
treatment reports and observes that testing performed in 
December 2002 revealed the Veteran's PSA level to be <0.1 
ng/ml, within the reference range of 0 to 4.  There is no 
evidence of renal dysfunction.

The rating action proposing the reduction from 100 percent 
to 60 percent was issued in November 2002, along with a 
letter notifying the Veteran of the need for additional 
evidence to show that compensation payments should be 
continued at the present level and of his right to a 
hearing.  This letter was fully in compliance with the 
requirements of 38 C.F.R. § 3.105(e).  Subsequently, in 
March 2003, the RO reduced the evaluation for the Veteran's 
residuals of prostate cancer to 60 percent, effective from 
June 2003.  

The Board finds this reduction to have been proper in light 
of the evidence of record.  The October 2002 VA examination 
report clearly indicates that the Veteran was then 
undergoing no catheterization, dilations, post-operative 
drainage procedures, or diet therapy, and there was no 
indication whatsoever of local recurrence or metastasis.  
Indeed, as of December 2002, the Veteran had a PSA of <0.1 
ng/ml, well within normal limits.  Because his prostate 
cancer was in complete remission, he was not entitled to a 
100 percent disability rating under Diagnostic Code 7528.  
Additionally, the evidence supports the conclusion that the 
Veteran's symptomatology was fully contemplated by the 
assigned 60 percent evaluation, the maximum evaluation for 
urine leakage.  There was also no evidence at that time of 
renal involvement.

While the Board is aware that the VA examiner did not review 
the claims file, such a review is not required in all cases.  
Whether an examination report is adequate for rating 
purposes will generally depend upon the facts of the 
particular case and, specifically, upon the nature of the 
information needed to adjudicate the claim.  Where the 
necessary evidence to be developed through examination is 
limited to matters which do not implicate the claimant's 
prior medical history, the examiner will not need to review 
the prior medical records in order to provide the required 
evaluation.  See VAOPGCPREC 20-95 (July 14, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In the present case, the Board notes that the examiner was 
made aware of the Veteran's history in an accurate manner, 
including the fact that he underwent a total prostatectomy 
in February 2002 and that he was currently taking several 
specified medications.  There is no indication that the 
examination findings were predicated on any historically 
inaccurate information.  As such, a claims file review was 
not required in this case.  See Snuffer v. Gober, 10 Vet. 
App. 400, 404 (1997).

Overall, given the degree of improvement shown by the 
evidence in this case, notably the October 2002 VA 
examination report, the Board finds that the reduction in 
the evaluation from 100 percent to 60 percent for residuals 
of prostate cancer, status post radical prostatectomy, was 
proper.  The preponderance of the evidence is accordingly 
against the Veteran's claim.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but age and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining 
whether such a total disability rating is warranted.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined 
as an amount of earned annual income that does not exceed 
the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
cases, an extra-schedular rating may be assigned on the 
basis of a showing of unemployability alone.  See 38 C.F.R. 
§ 4.16(b).  

In this case, the Veteran's service-connected disabilities 
include residuals of prostate cancer, evaluated as 60 
percent disabling; type II diabetes mellitus, evaluated as 
20 percent disabling; hypertension, evaluated as 10 percent 
disabling; and erectile dysfunction, evaluated as zero 
percent disabling.  The Veteran's combined disability 
evaluation is 70 percent.  See 38 C.F.R. § 4.25.  This 
evaluation meets the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether these 
disabilities, in and of themselves, preclude the Veteran 
from securing or following a substantially gainful 
occupation.

In this regard, the Board has considered the Veteran's 
educational and employment background.  The Veteran noted in 
his May 2004 TDIU application that he has four years of high 
school education.  The report of his August 2009 VA general 
medical examination indicates that he worked for over 30 
years for an ironworkers union, retiring in 1999, and then 
did supervisory work at the same job until April 2005.  The 
Veteran previously reported in a June 2005 letter that his 
last day of work was in April 2005.
 
The Board is aware that the Social Security Administration 
(SSA) has established entitlement to disability benefits as 
of April 2005.  Additionally, the February 2008 decision 
granting such benefits listed status post prostate cancer 
with prostatectomy as the primary diagnosis and diabetes 
mellitus as a secondary diagnosis.  As indicated above, 
service connection is in effect for both disabilities.  For 
several reasons, however, the Board does not find this 
determination to be controlling for purposes of the current 
claim.

First, determinations as to SSA disability benefits are made 
under 20 C.F.R. § 404.1520.  The criteria listed in this 
section differ substantially from the criteria of 38 C.F.R. 
§ 4.16(a), and, in applying this criteria, SSA cited to 
multiple disabilities for which service connection is not in 
effect, including osteoarthritis and gastroesophageal reflux 
disease.  The SSA also cited extensively to a March 2006 
private examination report, which addresses a history of 
emergency room treatment for gastroesophageal reflux, mild 
degenerative joint disease of the knees, and mechanical back 
pain.  It is not at all clear from the decision whether SSA 
would have considered the Veteran to be "disabled" solely on 
the basis of the four service-connected disabilities.

Second, the medical evidence of record does not support the 
finding that the Veteran's service-connected disabilities 
have rendered him unemployable at any time since he stopped 
working in April 2005.  Of particular note to the Board are 
VA outpatient treatment records from June 2008 and June 
2009, which indicate that the Veteran had a non-detectable 
PSA since his prostate surgery and contain no indication of 
a recurrence of the cancer and notations of only minimal 
stress urinary incontinence.

The absence of evidence of unemployability attributable to 
the Veteran's four service-connected disabilities is 
underscored by the August 2009 VA general medical 
examination report.  The examiner addressed the Veteran's 
medical history, as contained in the claims file, and 
rendered diagnoses of status post prostate cancer and 
prostatectomy, inactive and with no residual urinary 
dysfunction and mild functional limitations; type II 
diabetes mellitus, with medical therapy but no functional 
limitation; and essential hypertension, also with medical 
therapy but no functional limitation.  The examiner found 
that, based on the service-connected disabilities, the 
Veteran would be able to obtain and maintain employment in a 
sedentary-type occupation.

In summary, there is conflicting evidence of record as to 
whether the Veteran could secure or follow a substantially 
gainful sedentary-type occupation, but the preponderance of 
the evidence is strongly against the conclusion that he 
would be precluded from such an occupation solely on account 
of his four service-connected disabilities.  As such, the 
Veteran's claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  The 
Board would point out, however, that the Veteran is free to 
reopen his claim at any time.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in letters 
issued in November 2002 and May 2004, prior to the date of 
the issuance of the appealed rating decisions.  A summary of 
VA's practices in assigning disability evaluations and 
effective dates for those evaluations was included with a 
corrective letter in May 2008.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The case has since been 
readjudicated in a January 2010 Supplemental Statement of 
the Case.  The Board is fully satisfied that this course of 
action fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has obtained 
records corresponding to all treatment for the claimed 
disorders described by the Veteran, including SSA records.  
All development action requested in the two prior remands 
has been accomplished.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  Additionally, the Veteran was afforded 
multiple VA examinations that were fully adequate for the 
purposes of determining the severity of his service-
connected residuals of prostate cancer and the effect of his 
service-connected disabilities on his employability.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.


ORDER

As the reduction from 100 percent to 60 percent for 
residuals of prostate cancer, status post radical 
prostatectomy, was proper, the appeal is denied as to this 
claim.

Entitlement to TDIU is denied.


____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


